Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
21, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00379-CV



                     IN RE YOUSEF ELDIRAOUI, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-247500

                         MEMORANDUM OPINION

      On May 9, 2019, relator Yousef Eldiraoui filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Frank
J. Frayley, presiding judge of the 240th District Court of Fort Bend County, to vacate
his March 5, 2019 order on Plaintiff’s Second Motion to Compel Discovery
Responses, in which the judge overruled all of relator’s objections to the discovery
requests at issue.

      Relator also filed a motion asking our court to stay all proceedings in the trial
court pending this court’s decision on his petition for mandamus relief. See Tex. R.
App. P. 52.10.

      With certain exceptions not applicable in this proceeding, to obtain mandamus
relief, a relator must show both that the trial court clearly abused its discretion and
that the relator has no adequate remedy at law, such as an appeal. In re Prudential
Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has
not established that he is entitled to mandamus relief. We therefore deny relator’s
petition for writ of mandamus and motion for stay.


                                        PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                          2